Citation Nr: 1600585	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  08-32 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1985 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2011, the Veteran testified at a Board hearing.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the judge who conducted that hearing has since retired from the Board.  In July 2014, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  He was further informed that if no response was received that it would be assumed that he did not want another hearing and that a decision on his claim would be made.  No response was received from the Veteran. 

In September 2010, December 2011, August 2013, and October 2014, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its latest remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

Hypertension was not shown in service or within a year of service discharge; and the weight of the evidence fails to establish that the Veteran's current hypertension is etiologically related to his active service or a service-connected disability.





CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  
38 U.S.C.A §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  The Veteran testified at a hearing before the Board in July 2011.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disorders and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established with certain chronic diseases, including hypertension, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Hypertension

The Veteran originally filed a service connection claim for occasional high blood pressure in January 1992, but the RO did not adjudicate the claim.  The Veteran filed a claim for hypertension in June 2004, which the RO denied in January 2005.  The Veteran believes that his hypertension is secondary to medication use for his service connected disabilities.

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with two or more readings on at least three different days.  38 C.F.R. § 4.104, DC 7101, Note 1.

STRs show the Veteran specifically denied ever having high blood pressure at physical exanimations in February 1985, October 1985, September 1986, April 1987, October 1988, and May 1992.  In addition, while he had occasional elevated blood pressure readings, he was not diagnosed with hypertension.

At the July 2011 hearing, the Veteran asserted that he was diagnosed with hypertension in the mid to late 1990s.  His treatment records show that he had hypertension for VA purposes more than two years after his separation from service in August 1994, consistent with his testimony.  However, the record contains no diagnosis of hypertension either in service or within one year after service, which would preclude service connection on the basis of continuity of symptomology or on any presumptive basis.  There is also no medical evidence linking the Veteran's current hypertension to his active service, and he has not submitted any medical opinion that even suggests a relationship between his hypertension and his military service.  See Shedden supra.

The Veteran was afforded multiple VA examinations for his hypertension.  At an August 2004 examination, the VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner opined that the Veteran's hypertension was as likely as not related to the problems in the Veteran's back.  However, as the opinion lacked any rational for the provided medical conclusion, the claim was remanded for another opinion.

At a July 2012 VA examination, the VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by the Veteran's active service as the Veteran's STRs did not support an onset of hypertension during active service.  The examiner also opined that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service connected back disabilities as the medical literature did not support hypertension was caused by or aggravated by the back disabilities.  The examiner reported that etiology of hypertension in the vast majority of cases was unknown and that the Veteran's service connected back disabilities were known to cause transient elevations in blood pressure, but not the persistent elevations seen in people who have hypertension.

At a June 2014 VA examination, the VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner opined that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service connected psychiatric disability as the medications prescribed for the Veteran's psychiatric disability neither caused nor aggravated his hypertension.  The examiner noted that for most adults, there was no identifiable cause of high blood pressure and this type of high blood pressure, called essential hypertension or primary hypertension, tended to develop gradually over many years.  The examiner concluded that the most likely causes of the Veteran's hypertension were his family history, hyperlipidemia, and/or his weight.

In January 2015, a VA examiner reviewed the Veteran's claims file.  The examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by the Veteran's active service as there was no subjective or objective evidence in his military medical records of a diagnosis of or treatment for hypertension while on active duty.  The examiner also opined that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's prescribed medications for his service connected disabilities.

Finally, in August 2015, a VA examiner reviewed the Veteran's claims file.  The examiner opined that the Veteran's hypertension was not aggravated beyond the natural progression of the disease while in service.  The examiner opined that the Veteran's hypertension was less likely than not incurred in service as the Veteran's STRs did not support an onset of hypertension during active service.  He acknowledged the fact that the Veteran had experienced some elevated blood pressure readings, not noted that there was no consistency or pattern of worsening of the Veteran's blood pressure during service, and noted that the Veteran's blood pressure was not an issue of concern at his multiple visits with medical professionals in service.  The examiner noted that medical literature does not support hypertension being developed or aggravated by back disabilities, as pain could transiently cause elevated blood pressure, but did not cause elevated blood pressure persistently.  The examiner opined that the Veteran's hypertension was less likely incurred or aggravated by his service connected psychiatric disorder as none of the Veteran's prescribed medications have been shown to cause or aggravate hypertension.

The Veteran has not submitted any evidence supporting his contention that his current hypertension is due to or the result of his active service or due to his service connected disabilities.  Consideration has been given to the Veteran's personal assertion that his hypertension was incurred in or caused by his service connected disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hypertension is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include multiple blood pressure readings and kidney function studies are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of hypertension, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to whether certain blood pressure readings support a diagnosis of hypertension.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating cardiovascular disorders such as hypertension.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the Veteran's assertions do not constitute competent medical evidence.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Here several medical opinions are of record, all of which were provided by medical professionals who are presumed to have the training and expertise to opine on the etiology of the Veteran's hypertension.  As such, each opinion is considered to constitute both competent and credible evidence, which is deemed to be probative.  However, the Board must determine what evidence is the most probative. 

While a VA examiner initially linked the Veteran's hypertension to his back disability, the examiner provided no rationale for such a conclusion and did not reference any medical literature.  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Conversely, the subsequent medical opinions have noted that the medical literature does not support the finding that pain, such as from a back disability, causes elevated blood pressure persistently, although it could transiently cause elevated blood pressure.  Given the later medical opinions were supported by rationales that were grounded in a review of the medical literature, they are found to be highly probative and entitled to greater weight than the unsupported opinion.  With this conclusion, the weight of the evidence is against the Veteran's claim for service connection for hypertension and it is denied.


ORDER

Service connection for hypertension is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


